DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 

	
Claim 2 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 8,456,396. 
	Although the claims at issue are not identical, they are not patentably distinct from each other because except for minor wording and insignificant changes in terminology, i.e., wiring connection configuration of the first to seventh transistors of a semiconductor device, limitations of U.S. Patent No. 8,456,396 in Claim 17 read on the corresponding limitations of Instant Application, i.e., claim 2 of the Instant Application defines an obvious variant of claim 17 of the Patent as compared below:




Claims of the Instant Application
Claims of U.S. Patent No. 8,456,396
2. (New) A semiconductor device comprising: first to seventh transistors, 
wherein one of a source and a drain of the first transistor is electrically connected to one of a source and a drain of the second transistor,
wherein the one of a source and a drain of the first transistor is electrically connected to a first wiring,
wherein one of a source and a drain of the third transistor is electrically connected to one of a source and a drain of the fourth transistor,
wherein the one of the source and the drain of the third transistor is electrically connected to a gate of the first transistor,
wherein one of a source and a drain of the fifth transistor is electrically connected to a gate of the second transistor,
wherein the one of a source and a drain of the fifth transistor is electrically connected to a gate of the fourth transistor,
wherein one of a source and a drain of the sixth transistor is electrically connected to one of a source and a drain of the seventh transistor,
wherein the one of the source and the drain of the sixth transistor is electrically connected to a gate of the fifth transistor,
wherein the other of the source and the drain of the first transistor is electrically connected to a second wiring,
wherein the other of the source and the drain of the fifth transistor is electrically connected to the second wiring,
wherein the other of the source and the drain of the second transistor is electrically connected to a third wiring,
wherein the other of the source and the drain of the third transistor is electrically connected to a fourth wiring,
wherein the other of the source and the drain of the third transistor is electrically connected to a gate of the third transistor, and
wherein the other of the source and the drain of the sixth transistor is electrically connected to a gate of the sixth transistor.

17.  A semiconductor device comprising: a first driver circuit including first to seventh transistors; and first to fifth wirings, 
wherein: a first terminal of the first transistor is electrically connected to the fifth wiring, a second terminal of the first transistor is electrically connected to a gate terminal of the second transistor, and a gate terminal of the first transistor is electrically connected to the fifth wiring;  

a first terminal of the second transistor is electrically connected to the third wiring, and a second terminal of the second transistor is electrically connected to the first wiring; 

a first terminal of the third transistor is electrically connected to the gate terminal of the second transistor, a second terminal of the third transistor is electrically connected to the second wiring, and a gate terminal of the third transistor is electrically connected to the fourth wiring;  

a first terminal of the fourth transistor is electrically connected to the first wiring, a second terminal of the fourth transistor is electrically connected to the second wiring, and a gate terminal of the fourth transistor is electrically connected to the fourth wiring;  

a first terminal of the fifth transistor is electrically connected to the second wiring, a second terminal of the fifth transistor is electrically connected to the fifth wiring, and a gate terminal of the fifth transistor is electrically connected to a first terminal of the sixth transistor;  and 

a second terminal of the sixth transistor is electrically connected to the third wiring, and
a gate terminal of the sixth transistor is electrically connected to a first terminal of the seventh transistor. 





Claim 2 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,606,140. 
	Although the claims at issue are not identical, they are not patentably distinct from each other because except for minor wording and insignificant changes in terminology, i.e., wiring connection configuration of the first to seventh transistors of a semiconductor device,  limitations of U.S. Patent No 10,606,140 in Claims 1 read on the corresponding limitations of Instant Application, i.e., claim 2 of the Instant Application defines an obvious variant of claim 1 of the Patent as compared below:

Claims of the Instant Application
Claims of U.S. Patent No. 10,606,140
2. (New) A semiconductor device comprising: first to seventh transistors, 
wherein one of a source and a drain of the first transistor is electrically connected to one of a source and a drain of the second transistor,
wherein the one of a source and a drain of the first transistor is electrically connected to a first wiring,
wherein one of a source and a drain of the third transistor is electrically connected to one of a source and a drain of the fourth transistor,
wherein the one of the source and the drain of the third transistor is electrically connected to a gate of the first transistor,
wherein one of a source and a drain of the fifth transistor is electrically connected to a gate of the second transistor,
wherein the one of a source and a drain of the fifth transistor is electrically connected to a gate of the fourth transistor,
wherein one of a source and a drain of the sixth transistor is electrically connected to one of a source and a drain of the seventh transistor,
wherein the one of the source and the drain of the sixth transistor is electrically connected to a gate of the fifth transistor,
wherein the other of the source and the drain of the first transistor is electrically connected to a second wiring,
wherein the other of the source and the drain of the fifth transistor is electrically connected to the second wiring,

wherein the other of the source and the drain of the third transistor is electrically connected to a fourth wiring,
wherein the other of the source and the drain of the third transistor is electrically connected to a gate of the third transistor, and
wherein the other of the source and the drain of the sixth transistor is electrically connected to a gate of the sixth transistor.

: first to seventh transistors;  
wherein one of a source and a drain of the first transistor is electrically connected to one of a source and a drain of the second transistor, 

wherein one of a source and a drain of the third transistor is electrically connected to one of a source and a drain of the fourth transistor, wherein the one of the source and the drain of the third transistor is electrically connected to a gate of the first transistor, wherein the one of the source and the drain of the third transistor is electrically connected to a gate of the seventh transistor, 
wherein one of a source and a drain of the fifth transistor is electrically connected to a gate of the fourth transistor, 
wherein one of a source and a drain of the sixth transistor is electrically connected to one of a source and a drain of the seventh transistor, wherein the one of the source and the drain of the sixth transistor is electrically connected to a gate of the fifth transistor,
wherein the other of the source and the drain of the second transistor is electrically connected to a first wring, 
wherein the other of the source and the drain of the fourth transistor is electrically connected to the first wring, 

wherein the other of the source and the drain of the fifth transistor is electrically connected to a second wring, 
wherein a gate of the second transistor is electrically connected to the second wring, and 

wherein the other of the source and the drain of the sixth transistor is electrically connected to a gate of the sixth transistor. 





Claim 2 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 6 of U.S. Patent No. 9,954,010. 
Although the claims at issue are not identical, they are not patentably distinct from each other because except for minor wording and insignificant changes in terminology, i.e., wiring connection configuration of the first to seventh transistors of a semiconductor device,  limitations of U.S. Patent No 9,954,010 in Claims 1 and 6 read on the corresponding limitations of Instant Application, i.e., claim 2 of the Instant Application defines an obvious variant of claims 1and 6 of the Patent as compared below:


Claims of the Instant Application
Claims of the U.S. Patent No. 9,954,010
2. (New) A semiconductor device comprising: first to seventh transistors, 
wherein one of a source and a drain of the first transistor is electrically connected to one of a source and a drain of the second transistor,
wherein the one of a source and a drain of the first transistor is electrically connected to a first wiring,

wherein the one of the source and the drain of the third transistor is electrically connected to a gate of the first transistor,
wherein one of a source and a drain of the fifth transistor is electrically connected to a gate of the second transistor,
wherein the one of a source and a drain of the fifth transistor is electrically connected to a gate of the fourth transistor,
wherein one of a source and a drain of the sixth transistor is electrically connected to one of a source and a drain of the seventh transistor,
wherein the one of the source and the drain of the sixth transistor is electrically connected to a gate of the fifth transistor,
wherein the other of the source and the drain of the first transistor is electrically connected to a second wiring,
wherein the other of the source and the drain of the fifth transistor is electrically connected to the second wiring,
wherein the other of the source and the drain of the second transistor is electrically connected to a third wiring,
wherein the other of the source and the drain of the third transistor is electrically connected to a fourth wiring,
wherein the other of the source and the drain of the third transistor is electrically connected to a gate of the third transistor, and
wherein the other of the source and the drain of the sixth transistor is electrically connected to a gate of the sixth transistor.

a first transistor, a second transistor, a third transistor, a fourth transistor, a fifth transistor, a sixth transistor and a seventh transistor, 
wherein the first to seventh transistors have the same conductivity type, 

6.  A semiconductor device comprising: a first transistor, a second transistor, a third transistor, a fourth transistor, a fifth transistor, a sixth transistor, a seventh transistor, a first wiring and a second wiring, wherein the first to seventh transistors have the same conductivity type, wherein one of a source and a drain of the first transistor is electrically connected to one of a source and a drain of the second transistor…
and wherein the other of the source and the drain of the sixth transistor is electrically connected to the second wiring. 



 	As compared above, Claims 1, and 6 of the Patent disclose a configuration of semiconductor device having 7 transistors, therefore, Claim 2 of the Instant Application defines an obvious variant of claims 1 and 6 of the Patent.  

Claims 2, 3, 5, and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3-4, 15, 17, 19 and 21 of U.S. Patent No. 9,646,714. 
	Although the claims at issue are not identical, they are not patentably distinct from each other because except for minor wording and insignificant changes in terminology, i.e., connection configuration of the first to seventh/fourteenth transistors of a semiconductor device,  limitations of U.S. Patent No. 9,464,714 in Claims 3, 4, 15, 17, 19 and 21 read on the corresponding limitations of Instant Application, i.e., claims 2, 3, 5 and 6 of the Instant Application defines an obvious variant of claims 3, 4, 15, 17, 19 and 21 of the Patent as compared below:
Claims of the instant Application 
Claims of Patent 9,646,714
2. (New) A semiconductor device comprising: first to seventh transistors, 
wherein one of a source and a drain of the first transistor is electrically connected to one of a source and a drain of the second transistor,
wherein the one of a source and a drain of the first transistor is electrically connected to a first wiring,
wherein one of a source and a drain of the third transistor is electrically connected to one of a source and a drain of the fourth transistor,
wherein the one of the source and the drain of the third transistor is electrically connected to a gate of the first transistor,
wherein one of a source and a drain of the fifth transistor is electrically connected to a gate of the second transistor,
wherein the one of a source and a drain of the fifth transistor is electrically connected to a gate of the fourth transistor,
wherein one of a source and a drain of the sixth transistor is electrically connected to one of a source and a drain of the seventh transistor,
wherein the one of the source and the drain of the sixth transistor is electrically connected to a gate of the fifth transistor,

wherein the other of the source and the drain of the fifth transistor is electrically connected to the second wiring,
wherein the other of the source and the drain of the second transistor is electrically connected to a third wiring,
wherein the other of the source and the drain of the third transistor is electrically connected to a fourth wiring,
wherein the other of the source and the drain of the third transistor is electrically connected to a gate of the third transistor, and
wherein the other of the source and the drain of the sixth transistor is electrically connected to a gate of the sixth transistor.

Claims 5: : A semiconductor device 

comprising: first to seven transistors…

Claims 3 and 6: A semiconductor device comprising: first to fourteen transistors…
comprising first to seventh transistors, 
wherein one of a source and a drain of the first transistor is electrically connected to one of a source and a drain of the second transistor, 

wherein one of a source and a drain of the third transistor is electrically connected to one of a source and a drain of the fourth transistor and a gate of the first transistor, 
wherein one of a source and a drain of the fifth transistor is electrically connected to a gate of the fourth transistor, 
wherein one of a source and a drain of the sixth transistor is electrically connected to one of a source and a drain of the seventh transistor and a gate of the fifth transistor, 
wherein the other of the source and the drain of the second transistor is electrically connected to the other of the source and the drain of the fourth transistor and the other of the source and the drain of the seventh transistor, and wherein a clock signal is input to the other of the source and the drain of the fifth transistor. 

wherein the other of the source and the drain of the sixth transistor is electrically connected a gate of the sixth transistor.



 










Claims, 15, 19: A semiconductor device 

comprising: first to seven transistors…


Claims 17 and 21: A semiconductor device 

comprising: first to fourteen transistors…






Allowable Subject Matter
Claims 4 and 7 are allowed.  In addition, claims 2-3 and 5-6 are allowable if a Terminal Disclaimer is filed to overcome the Double Patenting Rejection as discussed above.
	The following is a statement of reasons for the indication of allowable subject matter:  None of the recited arts teaches or suggests the specific semiconductor device as recited in Claims 4 and 7.




Response to Arguments
The Drawings Objection is withdraw in view of the Applicant’s response in the Remarks filed on December 28, 2020 (see pages 16-23).

Regarding the Double Patenting (pages 23-27 of the Remarks), Applicant's arguments have been fully considered but they are not persuasive. 

With respect to the argument regarding the U.S. Patent No. 8,456,396, Applicant argues, see page 23 of the Remarks, that ‘396 patent does not recite or suggest the following features of claim 2:
“wherein one of a source and a drain of the first transistor is electrically connected to one of a source and a drain of the second transistor,”
“wherein one of a source and a drain of the third transistor is electrically connected to one of a source and a drain of the fourth transistor,”
“wherein the one of the source and the drain of the fifth transistor is electrically connected to a gate of the fourth transistor,” and
“wherein the other of the source and the drain of the sixth transistor is electrically connected to a gate of the sixth transistor.”
However, as discussed above, although the claims at issue are not identical, they are not patentably distinct from each other because except for minor wording and insignificant changes in terminology, i.e., wiring connection configuration of the first to seventh transistors of a semiconductor device, limitations of U.S. Patent No. claim 2 of the Instant Application defines an obvious variant of claim 17 of the Patent.

With respect to the argument regarding Patent No. 10,606,140, Applicant argues that ‘140 patent does not recite or suggest the following features of claim 2, 
“wherein the one of the source and the drain of the first transistor is electrically connected to a first wiring,”
“wherein one of a source and a drain of the fifth transistor is electrically connected to a gate of the second transistor,”
“wherein the other of the source and the drain of the first transistor is electrically connected to a second wiring,”
"wherein the other of the source and the drain of the second transistor is electrically connected to a third wiring,”
"wherein the other of the source and the drain of the third transistor is electrically connected to a fourth wiring,” and
"wherein the other of the source and the drain of the third transistor is electrically connected to a gate of the third transistor.”… 
However, as discussed in the Rejection above, although the claims at issue are not identical, they are not patentably distinct from each other because except for minor wording and insignificant changes in terminology, , i.e., wiring connection configuration of the first to seventh transistors of a semiconductor device,  limitations of U.S. Patent No 10,606,140 in Claims 1 of the Patent read on the .e., claim 2 of the Instant Application defines an obvious variant of claim 1 of the Patent.

With respect to the argument regarding Patent No. 9,954, 010, Applicant argues that ‘010 patent does not recite or suggest the following features of claim 2, see page 24 of the Remarks,
“wherein one of a source and a drain of the third transistor is electrically connected to one of a source and a drain of the fourth transistor,”
“wherein one of a source and a drain of the fifth transistor is electrically connected to a gate of the second transistor,”
"wherein the one of the source and the drain of the fifth transistor is electrically connected to a gate of the fourth transistor,”
"wherein the one of the source and the drain of the sixth transistor is electrically connected to a gate of the fifth transistor,”
"wherein the other of the source and the drain of the first transistor is electrically connected to a second wiring,”
"wherein the other of the source and the drain of the fifth transistor is electrically connected to the second wiring,”
"wherein the other of the source and the drain of the second transistor is electrically connected to a third wiring,”
"wherein the other of the source and the drain of the third transistor is electrically connected to a fourth wiring,” and

However, as discussed in the Rejection, although the claims at issue are not identical, they are not patentably distinct from each other because except for minor wording and insignificant changes in terminology, i.e., wiring connection configuration of the first to seventh transistors of a semiconductor device, limitations of U.S. Patent No 9,954,010 in Claims 1 and 6 read on the corresponding limitations of Instant Application, i.e., claim 2 of the Instant Application defines an obvious variant of claims 1 and 6 of the Patent

With respect to the argument regarding the U.S. Patent No. 9,464,714, pages 25-27 of the Remarks, Applicant argues that claims 3, 4, 15, 17, 19, and 21 of the U.S. Patent No. 9,464,714 do not recite or suggest the following features of claims 2, 3, 5 and 6:
“wherein the one of the source and the drain of the first transistor is electrically connected to a first wiring,”
“wherein the other of the source and the drain of the first transistor is electrically connected to a second wiring,”
"wherein the other of the source and the drain of the fifth transistor is electrically connected to the second wiring,”
“wherein the other of the source and the drain of the second transistor is electrically connected to a third wiring,” and

As discussed in the Rejection, although the claims at issue are not identical, they are not patentably distinct from each other because except for minor wording and insignificant changes in terminology, i.e., connection configuration of the first to seventh transistors of a semiconductor device,  limitations of U.S. Patent No. 9,464,714 in Claims 3, 4, 15, 17, 19 and 21 read on the corresponding limitations of Instant Application, i.e., claims 2, 3, 5 and 6 of the Instant Application defines an obvious variant of claims 3, 4, 15, 17, 19 and 21.
Therefore, the Double Patenting Rejection is maintained.

Conclusion
 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC Q DINH whose telephone number is (571)272-7686.  The examiner can normally be reached on M-F, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUC Q DINH/           Primary Examiner, 
Art Unit 2692